DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 20 and 21 are new.
Claim 19 is cancelled.
Claims 1-18 and 20-21 are pending.
	Claims 1-18 and 20-21 are rejected.
Claims 1 and 10 are objected to.

Applicant’s Response
Applicant's response, filed 14 July 2022, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
In this Office action the text presented in italics pertains to the Applicant’s explicit recitations in the Specification as originally filed on 19 October 2018, in the Specification as amended in the response filed 14 July 2022 and in the amended claims presented with the response filed on 14 July 2022.
Priority
	This Application is a U.S. National Phase of International Application No. PCT/US2017/028628, filed on 20 April 2017 and claims the benefit of US 62/325,213 filed 20 April 2016.
	Acknowledgment is made of applicant’s claim for priority to US 62/325,213 filed 20 April 2016. Priority is acknowledged and granted for each of claims 1-18 and 20-21 herein.

Drawings
The amended drawings filed on 14 July 2022 are acknowledged and accepted.

Specification
The amended Specification filed on 14 July 2022 is acknowledged and accepted.


Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
In claim 1, line 10 and in claim 10, line 10 a colon (:) should be inserted after “determined by”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-18 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection and is based on further consideration of the claims and the amendments herein.
Claim 1, lines 6-8 recites: “(c) obtaining gene expression data from the RNA gene expression product, wherein the gene expression data comprises signal values that represent expression levels for each gene of Table 1”.
Because the table and/or the content with the table is not recited in the claim, then it is unclear which genes the claim is intended to include. MPEP §2173.05(s) explains that where possible, the claims are to be complete in themselves. Incorporation by reference to a specific figure or table “...is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience. Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).” It is not clear that claim 1 constitutes "exceptional circumstances." As one option to overcome this rejection, the genes referenced in Table 1 may be recited in the claim. Alternatively, the entire tables might be copied into the claim.  Clarification is requested. 
Claim 1, lines 9-14 recites: “(d) determining a survival predictor score from the gene expression data, wherein the survival predictor score is determined by
calculating a multiplication product for each gene of Table 1, wherein the multiplication product is (a) a log transformation of the signal value of a gene multiplied by (b) a coefficient value for that gene, the coefficient value for the gene listed in Table 1.”
Firstly, the recitation that the multiplication product is “(a) a log transformation of the signal value of a gene” is unclear. Claim 1, lines 6-8 recites: “(c) obtaining gene expression data ... wherein the gene expression data comprises signal values that represent expression levels for each gene of Table 1”. There is no recitation in claim 1 that the expression data is log-transformed. As such, it is unclear what is the source of the “log transformation of the signal value of a gene.” Secondly, the recitation that the log transformation pertains to a signal value of “a gene” is unclear as to whether this gene is a gene included in Table 1, from which the gene expression data is obtained (see claim 1, lines 6-8) or whether it pertains to another gene. Thirdly, the recitation of a “multiplication product” being “(a) a log transformation of the signal value of a gene multiplied by (b) a coefficient value...” is unclear because log transformation is a data transformation method and, in mathematics, a product is the result of two or more numbers multiplied together. A product in the mathematical sense reads on a number and cannot include a data transformation method. To obviate this rejection, the Examiner suggests amending the claim to recite a positive active step of log transforming the signal values of each of the genes listed in Table 1 and to recite that the multiplication product pertains to the log transformed value of the genes listed in Table 1 multiplied by a corresponding coefficient for each gene. Clarification is requested.
Claim 2 recites: “The method of claim 1, wherein the survival predictor score is determined by the equation:
            
                y
                =
                
                    
                        ∑
                        
                            i
                        
                    
                    
                        
                            
                                c
                            
                            
                                i
                                
                                    
                                        * 
                                        
                                            
                                                log
                                            
                                            
                                                2
                                            
                                        
                                    
                                    ⁡
                                    
                                        (
                                        
                                            
                                                x
                                            
                                            
                                                i
                                            
                                        
                                        )
                                    
                                
                            
                        
                    
                
            
        

wherein y is the survival predictor score, ci is the coefficient value for gene i, and xi is the signal value for gene i.”
The claim is unclear as to whether “gene i” pertains to a gene listed in Table 1 or to a different gene. The broadest most reasonable interpretation of the formula presented in claim 2 is that it requires summing over a set since there are no upper and lower limits provided. The claim does not define the set over which the summation is performed and there is no clear relationship between “gene i” and the genes listed in Table 1 or any other Table or set. The Applicant is asked to clarify what is the set of elements over which the product of the log transformed signal and the coefficient value is being summed. Clarification is requested.
Claim 4, lines 3-4 and claim 5, lines 3-4 recite: “(a) determining a survival predictor score of the subject according to claim 1”. As such, claims 4 and 5 are rejected for the same reasons as claim 1. 
Claim 5, lines 5-9 recites: “(b) classifying the subject as belonging to one of the following groups based on the survival predictor score: (i) good prognosis wherein the survival predictor score is calculated as less than -143, (ii) intermediate prognosis wherein the survival predictor score is calculated as between -143 and -28, and (iii) poor prognosis wherein the survival predictor score is calculated as greater than -28.”
The claim is unclear as to what is the criteria for classifying the subject as belonging to one of groups (i), (ii) or (iii) as there is no recitation in the claim that the survival predictor score is calculated. Claim 5, lines 3-4 recites determining a survival predicator score according to claim 1. Claim 1, lines 9-15 recites that the determining of the survival predictor score includes two steps: calculating a multiplication product for each gene of Table 1 and summing the multiplication products. As such, per claim 1 what is being calculated is a multiplication product. The survival score is recited as being determined. To obviate this rejection the examiner suggests amending the claim to recite that the survival predictor score is determined. The following amendment is suggested: “wherein the survival predictor score is determined as...”. Clarification is requested.
The terms “less than” and “greater than” in claim 5 are relative terms which render the claim indefinite. The terms “less than” and “greater than” are not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Specification fails to provide any guidance to what “less than -143” and “greater than -28” constitutes nor can “less than -143” and “greater than -28” can be determined from the Specification since there is no disclosure of any value or percentage or, any other metric to ascertain what constitutes “less than -143” and what constitutes “greater than -28”. 
Claim 6, lines 3-4 recites: “(a) predicting a survival outcome of the human subject having MLC according to claim 4”. As such, claim 6 is rejected for the same reasons as claim 4.
Claim 7 recites: “wherein the subject is classified as belonging to the group of (i) good prognosis wherein the survival predictor score is calculated as less than -143” and claim 8 recites “wherein the subject is classified as belonging to the group of (iii) poor prognosis wherein the survival predictor score is calculated as greater than -28.”
The claims are unclear as to what is the criteria for classifying the subject as belonging to group (i) (claim 7) and as belonging to group (iii) (claim 8). Claims 7 and 8 depend from claim 6. Claim 6, lines 3-4 recites predicting a survival outcome according to claim 4. Claim 4, lines 1-4 recites that predicting a survival outcome comprises determining a survival predictor score according to claim 1. Claim 1, lines 9-15 recites that the determining of the survival predictor score includes two steps: calculating a multiplication product for each gene of Table 1 and summing the multiplication products. As such, per claim 1 what is being calculated is a multiplication product. The survival score is recited as being determined. To obviate this rejection the examiner suggests amending the claims to recite that the survival predictor score is determined. The following amendment is suggested: “wherein the survival predictor score is determined as...”. Clarification is requested.
The term “less than” in claim 7 and the term “greater than” in claim 8 are relative terms which render the claims indefinite. The terms “less than” and “greater than” are not defined by the claims, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Specification fails to provide any guidance to what “less than -143” (claim 7) and “greater than -28” (claim 8) constitutes nor can “less than -143” and “greater than -28” can be determined from the Specification, since there is no disclosure of any value or percentage or, any other metric to ascertain what constitutes “less than -143” and what constitutes “greater than -28”.
Claim 10, lines 6-8 recites: “(c) obtaining gene expression data from the RNA gene expression product, wherein the gene expression data comprises signal values that represent expression levels for each gene of Table 1”.
Because the table and/or the content with the table is not recited in the claim, then it is unclear which genes the claim is intended to include. MPEP §2173.05(s) explains that where possible, the claims are to be complete in themselves. Incorporation by reference to a specific figure or table “...is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience. Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).” It is not clear that claim 1 constitutes "exceptional circumstances." As one option to overcome this rejection, the genes referenced in Table 1 may be recited in the claim. Alternatively, the entire tables might be copied into the claim.  Clarification is requested. 
Claim 10, lines 9-14 recites: “determining a survival predictor score from the gene expression data, wherein the survival predictor score is determined by
calculating a multiplication product for each gene of Table 1, wherein the multiplication product is (a) a signal value of a gene multiplied by (b) a coefficient value for that gene, the coefficient value for the gene listed in Table 1.”
The recitation that the multiplication product is a signal value of “a gene” is unclear as to whether this gene is a gene included in Table 1, from which the gene expression data is obtained (see claim 10, lines 6-8) or whether it pertains to another gene. To obviate this rejection the Examiner suggests amending the claim to recite that the signal value pertains to a gene or a respective gene from Table 1. The following amendment is suggested: 
“determining a survival predictor score from the gene expression data, wherein the survival predictor score is determined by
calculating a multiplication product for each gene of Table 1, wherein the multiplication product for each gene of Table 1 is (a) a signal value of a respective gene of Table 1 .” Clarification is requested.
Claim 13, lines 3-4 and Claim 14, lines 3-4 recite: “(a) determining a survival predictor score of the subject according to claim 10”. As such, claims 13 and 14 are rejected for the same reasons as claim 10.
Claim 14, lines 5-10 recites: “(b) classifying the subject as belonging to one of the following groups based on the survival predictor score: (i) good prognosis wherein the survival predictor score is calculated as less than about -100000, (ii) intermediate prognosis wherein the survival predictor score is calculated as between about -100000 and about -32000, and (iii) poor prognosis wherein the survival predictor score is calculated as greater than about -32000.”
The claim is unclear as to what is the criteria for classifying the subject as belonging to one of groups (i), (ii) or (iii) as there is no recitation in the claim that the survival predictor score is calculated. Claim 14, lines 3-4 recites determining a survival predicator score according to claim 10. Claim 10, lines 9-15 recites that the determining of the survival predictor score includes two steps: calculating a multiplication product for each gene of Table 1 and summing the multiplication products. As such, per claim 10 what is being calculated is a multiplication product. The survival score is recited as being determined. To obviate this rejection the Examiner suggests amending the claim to recite that the survival predictor score is determined. The following amendment is suggested: “wherein the survival predictor score is determined as...”. Clarification is requested.
The terms “less than about”, “between about”, “about” and “greater than about” in claim 14 are relative terms which render the claim indefinite. The terms “less than about”, “between about”, “about” and “greater than about” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Specification fails to provide any guidance to what “less than about -100000”, “between about -100000 and about -32000” and  “greater than about -32000” constitute nor can “less than about -100000”, “between about -100000 and about -32000” and  “greater than about -32000” can be determined from the Specification since there is no disclosure of any value or percentage or, any other metric to ascertain what constitutes “less than about -100000”, “between about -100000 and about -32000” and “greater than about -32000”.
Claim 15, lines 3-4 recites: “(a) predicting a survival outcome of the subject having MCL according to claim 13”. As such, claim 15 is rejected for the same reasons as claim 13.
Claim 16 recites: “wherein the subject is classified as belonging to the group of (i) good prognosis wherein the survival predictor score is calculated as less than about -100000” and claim 17 recites “wherein the subject is classified as belonging to the group of (iii) poor prognosis wherein the survival predictor score is calculated as greater than about -32000.”
The claims are unclear as to what is the criteria for classifying the subject as belonging to group (i) (claim 16) and as belonging to group (iii) (claim 17). Claims 16 and 17 depend from claim 15. Claim 15, lines 3-4 recites predicting a survival outcome according to claim 13. Claim 13, lines 1-4 recites that predicting a survival outcome comprises determining a survival predictor score according to claim 10. Claim 10, lines 9-15 recites that the determining of the survival predictor score includes two steps: calculating a multiplication product for each gene of Table 1 and summing the multiplication products. As such, per claim 10 what is being calculated is a multiplication product. The survival score is recited as being determined. To obviate this rejection the Examiner suggests amending the claims to recite that the survival predictor score is determined. The following amendment is suggested: “wherein the survival predictor score is determined as...”. Clarification is requested.
The term “less than about” in claim 16 and the term “greater than about” in claim 17 are relative terms which render the claims indefinite. The terms “less than about” and “greater than about” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Specification fails to provide any guidance to what “less than about -100000” and what “greater than about -32000” constitute nor can “less than about -100000” and “greater than about -32000” can be ascertained from the Specification, since there is no disclosure of any value or percentage or, any other metric to ascertain what constitutes “less than about -100000” and what constitutes “greater than about -32000.”
Claim 20, line 3 recites: “(a) selecting a treatment for the human subject having MCL according to claim 6”. As such, claim 20 is rejected for the same reasons as claim 6.
Claim 21, lines 3-4 recites: “(a) selecting a treatment for the human subject having MCL according to claim 15”. As such, claim 21 is rejected for the same reasons as claim 15.
Claims 9, 11, 12 and 18 are rejected for depending on a rejected base claim.
35 USC § 112(b) Rejections-Response to Arguments.
Applicant’s arguments filed on 14 July 2022 have been considered. A new grounds of rejection based on further consideration of the claims and the amendments herein has been set forth for claims 1, 4, 5, 6, 10, 13, 14, 15, 20 and 21. 
Applicant’s arguments pertaining the rejection of claims 2 and 11 have been considered. With regard to the rejection of claim 2, the Applicant asserts that “the mathematical formula of claim 2 is clear. Claim 2 depends from claim 1 and thus incorporates all of the features of claim 1. Claim 1 recites “each gene of Table 1.” Thus, the set of genes, over which the index i of the equation of claim 2 runs, is the full set of genes of Table 1. Each gene will have associated with it a value, that value being the coefficient, ci, for that gene multiplied by log2(xi), the base-2 log transformation of the signal value found for the gene. The values for every gene of Table 1 is then summed. The context of the equation is directly taken from the claims and Table 1 of the specification. Claim 2 is clear and definite.” The same arguments are applied by the Applicant to rebut the rejection of claim 11.
The issue raised in the previous Office Action was not a matter of antecedent basis but rather a matter of the source of data being summed to provide the survival predicator score. The Examiner agrees with the Applicant that the formula presented in claims 2 and 11 is clear. As explained above, this formula is interpreted as summation over a set of values since it lacks an upper and lower limit. However, the set of values is not defined in the claim. While claim 1, from which claim 2 depends, recites that the calculation of the multiplication product is performed from each gene of Table 1, claim 2 does not recite a relationship between “gene i” and the genes in Table 1. The Examiner has rephrased the rejection to more clearly set forth what is the issue of concern.
35 USC § 101 Rejection-Response to Arguments
Applicant’s arguments filed on 14 July 2022 have been considered but are moot.
(A) Claims 1-18 and 20-21, as currently presented, appear to be patent-eligible under 35 USC §101. The claims, as currently presented recite abstract ideas as mathematical concepts and mental processes including determining a survival predictor score from the gene expression data, wherein the survival predictor score is determined by calculating a multiplication product for each gene of Table 1 (mathematical concept) and classifying a subject as belonging to a group (mental processes). However, the claims recite elements in addition that, when considered in combination are not well-understood, routine and conventional in the field and thereby provide an inventive concept under step 2(B) of the patent-eligibility analysis. This combination of elements includes providing a formalin-fixed and paraffin-embedded biopsy sample, isolating RNA gene expression product from the biopsy sample and obtaining gene expression data from the RNA gene expression product, wherein the gene expression data comprises signal values that represent expression levels for each gene of Table 1. 
35 USC § 102(a)(1) Rejection-Response to Arguments
Applicant’s arguments filed on 14 July 2022 have been considered but are moot.
(A) Claims 1-9 and 20, as currently presented, appear to be free of art under 35 USC 102 and 35 USC 103 as the prior art does not teach of fairly suggests the determination of a survival predictor score by calculating the product between log transformed values of gene expression signals that represent expression levels for each gene of Table 1 and a coefficient value for the corresponding gene listed in Table 1. The closest related prior art to Hartmann, E. et al (Hartmann, E. et al; “Five-Gene Model to Predict Survival in Mantle-Cell Lymphoma Using Frozen or Formalin-Fixed, Paraffin-Embedded Tissue”, Journal of Clinical Oncology , Vol. 6, No. 30, October 20 2008; pg. 4966-4972- cited by the Applicant) teaches a 5-gene predictor of MCL survival which relies on the gene expression levels of each of the five selected genes factored by the common coefficient. None of the genes used in this predictor include any of the 35 genes of Table 1.
(B) Claims 10-18 and 21, as currently presented, appear to be free of art under 35 USC §102 and 35 USC §103 as the prior art does not teach of fairly suggests the determination of a survival predictor score by calculating the product between values of gene expression signals that represent expression levels for each gene of Table 1 and a coefficient value for the corresponding gene listed in Table 1. The closest related prior art to Hartmann, E. et al (Hartmann, E. et al; “Five-Gene Model to Predict Survival in Mantle-Cell Lymphoma Using Frozen or Formalin-Fixed, Paraffin-Embedded Tissue”, Journal of Clinical Oncology , Vol. 6, No. 30, October 20 2008; pg. 4966-4972- cited by the Applicant) teaches a 5-gene predictor of MCL survival which relies on the gene expression levels of each of the five selected genes factored by the common coefficient. None of the genes used in this predictor include any of the 35 genes of Table 1.

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/               Examiner, Art Unit 1671